Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-3, 6-7, 9-11, 13-17, 20, 21, 23-25, 27, and 28 are allowed
	Claims 4-5, 8, 12, 18-19, 26, and 29 stand canceled
	Dependency to claims has been modified post amendment to reflect;
Claims 6, 13-14 depending from 1 and
Claims 20 and 27 depend from 15 
Reasons for Allowance
3.    	The most representative prior arts to BROSS B ET AL: (hereinafter Bross) “Versatile Video Coding (Draft 4)” JVET MEETING; 28190109 - 20198118; MARRAKECH, 9 March 2019 (2019-83-09; THE JOINT VIDEO EXPLORATION TEAM OF ISO/I EC JTC1/SC29/WG11 AND ITU-T SG.16 WP 3 Document: JVET-M1001-v6, and Xin Zhao et al., (hereinafter Zhao) (US 2016/0219290) in view of  Kim Hui Yong et al., (hereinafter Kim) (AU 2018201742A1), has been analyzed along with a new search and consideration. 

	Under this interpretation, the application is considered to be placed in condition for allowance.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/